Citation Nr: 0207106	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  00-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the hips.

2.  Entitlement to an initial rating in excess of 10 percent 
for Sjögren's syndrome.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.  He also had a period of service in the Air 
National Guard (ANG) from December 1983 to June 1999.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which, in pertinent part, granted 
service connection and a 10 percent rating for Sjögren's 
syndrome, and denied service connection for osteoarthritis of 
the hips.  The veteran appealed for a higher rating for 
Sjögren's syndrome, and appealed the denial of service 
connection for osteoarthritis of the hips. 

In a November 2001 rating decision, the RO denied service 
connection for tinnitus, arthritis of the cervical spine, and 
abnormal liver enzymes.  The veteran was notified of this 
decision in November 2001 and did not appeal.  Accordingly, 
these issues are not in appellate status and will not be 
addressed by the Board.  38 U.S.C.A. § 7105 (West 1991).  The 
veteran is advised that if he wishes to appeal any of these 
determinations, he has one year from the date of the letter 
which notified him of this decision to file a notice of 
disagreement.  Id.; 38 C.F.R. § 20.302(a) (2001).

By a letter received by the Board in April 2002, the veteran 
raised the issues of entitlement to service connection for 
Raynaud's disease, degenerative joint disease, a skin 
disorder, hemorrhoids, an umbilical hernia, a heart disorder, 
and diabetes mellitus.  These issues have not been developed 
for appellate review and are therefore referred to the RO for 
appropriate action.

The issues of entitlement to higher initial ratings for a 
left knee disability and hypertension, and entitlement to 
service connection for high cholesterol are addressed in the 
REMAND below.



REMAND

The veteran asserts that his service-connected Sjögren's 
syndrome is more disabling than currently evaluated.  The RO 
has rated this disorder, which is an unlisted condition, by 
analogy to systemic lupus erythematosus, under the provisions 
of 38 C.F.R. § 4.88b, Diagnostic Code 6350 (2001).  See 
38 C.F.R. § 4.20 (2001).  The veteran and his representative 
assert that the condition should be evaluated under different 
rating criteria, specifically those pertaining to chronic 
fatigue syndrome, 38 C.F.R. § 4.88b, Diagnostic Code 6354 
(2001).

The Board notes that the most recent VA examination regarding 
Sjögren's syndrome was performed in October 1999, and this 
examination was not responsive to the rating criteria of 
Diagnostic Codes 6350 and 6354.  Additionally, the veteran's 
claims file was not available for review at the time of the 
examination.  As such, all available evidence was not 
considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Given the length of time since the last VA 
examination, and as the October 1999 VA examination is 
inadequate for rating purposes, the veteran must be afforded 
a new examination.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, any 
recent treatment records should also be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The RO should then readjudicate the 
claim for a higher rating for Sjögren's syndrome, with 
consideration of all pertinent rating criteria.

With respect to the veteran's claim for service connection 
for osteoarthritis of the hips, the Board notes that in April 
2002, he submitted a copy of a February 1998 private x-ray 
study of the hips which showed mild degenerative changes 
consistent with early osteoarthritis.  The veteran's DD 214 
and NGB 22 from his last period of service reflect that he 
served in the ANG from December 1983 to June 1999.  The 
status of his service during this period has not been 
verified.  Since arthritis is a disease and not an injury, 
and evidence submitted to the Board indicates its presence in 
1998, it is important to verify the status of the veteran's 
service at the time of the February 1998 x-ray study.  See 
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & Supp. 2001).

In this regard, the Board notes that the veteran's receipt of 
retired pay indicates that he had at least 20 years of active 
service.  The fact that he was separated from his last period 
of service on a DD 214 and an NGB 22 suggests that he was in 
the Active/Guard/Reserve (AGR).  However, there are 
discrepancies between the DD 214 and the NGB 22, with regard 
to the amount of active and inactive service, and there 
appears to be a preceding period of inactive service that has 
not been verified.  If the veteran's last period of service 
was in the AGR, which is active duty service, that fact could 
be established by the statement of retirement points.  The RO 
should verify all periods of the veteran's active military 
service, and should then readjudicate the claim for service 
connection for osteoarthritis of the hips, with consideration 
of the additional evidence submitted in April 2002.  The 
veteran should be asked to submit any additional medical 
evidence of post-service osteoarthritis of the hips, and if 
necessary, the RO should schedule the veteran for a VA 
examination of the hips with x-ray studies to determine if 
there is a current disability of osteoarthritis of the hips.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001).

In a May 2000 rating decision, the RO granted service 
connection for a left knee disability and hypertension, and 
denied service connection for high cholesterol.  The veteran 
was notified of this decision in May 2000.  In May 2000, the 
RO received the veteran's notice of disagreement with respect 
to these issues.  The RO should promulgate a statement of the 
case on these issues, and provide the veteran and his 
representative with an opportunity to thereafter perfect an 
appeal of these issues by submission of a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.26, 
19.29, 19.30 (2001); Manlincon v. West, 12 Vet. App. 238 
(1999).

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for 
Sjögren's syndrome or osteoarthritis of 
the hips since separation from service.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of all related medical records 
which are not already on file.

2.  The RO should verify all periods of 
the veteran's military service, to 
include periods of active duty, active 
duty for training, and inactive duty 
training.  In particular, the RO should 
verify the veteran's service on February 
20, 1998.

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current nature and severity of his 
service-connected Sjögren's syndrome.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  All indicated tests should be 
performed, and all symptoms of the 
disorder should be identified.  All 
clinical findings must be reported in 
detail in the examination report.  If 
there are exacerbations of the condition 
or episodes of debilitating fatigue, the 
frequency and duration of such episodes 
should be indicated.  Any restriction of 
routine daily activities due to Sjögren's 
syndrome should be reported.  

4.  If, after completion of the above, 
the RO finds that a medical examination 
is necessary to make a decision on the 
claim for service connection for 
osteoarthritis of the hips, the veteran 
should be scheduled for a VA examination 
of his hips, to include x-ray studies.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  Following a review of the 
service and postservice medical records, 
the examiner should state whether it is 
at least as likely as not that any 
diagnosed osteoarthritis of the hips is 
related to the veteran's active duty 
service.  The examiner should also state 
whether it is at least as likely as not 
that any diagnosed osteoarthritis of the 
hips is due to or aggravated by any 
service-connected disorder.  A complete 
rationale for all opinions should be 
provided.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2001).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for a higher rating for 
his service-connected Sjögren's syndrome, 
and for service connection for 
osteoarthritis of the hips, with 
consideration of all pertinent rating 
criteria and all additional evidence 
received since the November 2001 
supplemental statement of the case.  If 
the claims remain denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond before the case is returned to 
the Board for further appellate review.

7.  The RO should provide the veteran and 
his representative a statement of the 
case regarding the issues of entitlement 
to higher initial ratings for a left knee 
disability and hypertension, and 
entitlement to service connection for 
high cholesterol.  The veteran should be 
given the opportunity to thereafter 
perfect an appeal of these issues by 
filing a timely substantive appeal.  
These issues should be certified for 
appellate review only if the veteran 
perfects an appeal of each such issue.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



